Case 1:17-cv-04179-DLC Document 225 Filed 09/09/19 Page 1 of 1

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Licv4179 (DLC)

 

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION,

 

 

 

ORDER
Plaintifé,
-y-
SoONy
ALPINE SECURITIES CORPORATION, OMENT

 

: ope CTROMICALLY PILED

  

Defendant. MM

TEAR Tene ere Arenas:

wenn nnn x [Dace PLE: 44 elf

DENISE COTE, District Judge:

 

ms
rae
af

 

 

On June 10, 2019, defendant Alpine Securities Corporation
(“Alpine”) requested permission to file under seal or in
redacted form certain portions of its opposition to the motion
for remedies filed by plaintiff United States Securities and
Exchange Commission (“SEC”). On July 11, the SEC requested
permission to file certain portions of its reply brief under
seal or in redacted form. On September 6, a telephone
conference was held at which issues pertaining to Alpine’s June
10 application to seal were discussed. It is hereby

ORDERED that Alpine and the SEC’s June 10 and July Li
applications are granted.

Dated: New York, New York
September 9, 2019

les Ly

BBNISE COTE
United States District Judge

i
i

 
